Exhibit 10.4
 
EXECUTION COPY
 
 
ADMINISTRATION AGREEMENT
 
BETWEEN
 
MP ENVIRONMENTAL FUNDING LLC
 
AND
 
ALLEGHENY ENERGY SERVICE CORPORATION
 
THIS ADMINISTRATION AGREEMENT dated as of April 11, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, this “Administration
Agreement”), between MP Environmental Funding LLC, a limited liability company
formed under the laws of the State of Delaware (the “Company”), and Allegheny
Energy Service Corporation, a corporation formed under the laws of the State of
West Virginia (the “Administrator”). Capitalized terms used but not otherwise
defined herein have the meanings assigned to such terms in Appendix A to this
Administration Agreement.
 
WITNESSETH:
 
  WHEREAS, the Administrator was created to perform certain management duties on
behalf of Allegheny Energy, Inc. (the “System”), its utility subsidiary
companies and its non-utility subsidiary companies (the “Subsidiaries”); and
 
  WHEREAS, the Administrator offers to provide a central organization to furnish
to the System, the Subsidiaries and the Company certain advisory, supervisory
and other services in accordance with current practices and procedures; and
 
  WHEREAS, the Company wishes to accept the offer proposed by the Administrator;
 
  NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto, intending to be reasonably bound,
hereby agree as follows:
 
Section 1.  Duties of Administrator; Management Services. The Administrator
hereby offers to furnish to the Company the services detailed on Exhibit I
attached hereto and made a part hereof.
 
Section 2.  Compensation. (a) For all services rendered for the Company by the
Administrator pursuant to this Administration Agreement, as compensation for the
performance of the Administrator’s obligations under this Administration
Agreement (including the compensation of Persons serving as Managers), the
Administrator shall be entitled to an annual fee (the “Administration Fee”),
payable by the Company in arrears proportionately on each Payment Date. The
Administration Fee shall not exceed $50,000 in the aggregate annually. The
Administrator’s compensation and other expenses, including any indemnities,
payable hereunder shall be paid from the Collection Account pursuant to
Section 8.02(e) of the Indenture, and the
 

--------------------------------------------------------------------------------


 
Administrator shall have no recourse against the Company for payment of such
amounts other than in accordance with Section 8.02 of the Indenture. For
services rendered to one or more of the companies in the System, the applicable
approved allocation factor will be used.
 
(b)  The payment for services rendered by the Administrator to the System, the
Subsidiaries and the Company shall cover all the costs and expenses of the
Administrator doing business, excluding only a return for the use of equity
capital, and each Subsidiary, the System and the Company shall pay its direct or
fair proportionate share for such services.
 
(c)  Payment shall be made by the Indenture Trustee, on behalf of the Company,
to the Administrator on each Payment Date.
 
(d)  Nothing herein shall be construed to release the officers and directors of
the Company from the performance of their respective duties or limit the
exercise of their powers as prescribed by applicable Requirements of Law or
otherwise.
 
Section 3.  Terms of the Agreement; Resignation and Removal of Administrator. 
(a) This Administration Agreement shall continue in full force and effect until
the payment in full of the Environmental Control Bonds and any Additional
Securities, although the Company may terminate this Administration Agreement at
any time with or without notice for any cause deemed by it to be sufficient,
provided, however, that removal of the Administrator pursuant to this Section 3
shall be effective until (i) a Successor Administrator shall have been appointed
by the Company and (ii) such Successor Administrator has agreed in writing to be
bound by the terms of this Administration Agreement in the same manner as the
Administrator is bound hereunder, and the PSCWV Condition set forth in Section
7(b) of this Administration Agreement has been satisfied.
 
(b)  The Administrator shall not resign from the obligations and duties imposed
on it as Administrator under this Administration Agreement except upon a
determination that the performance of its duties under this Administration
Agreement shall no longer be permissible under applicable Requirements of Law.
Notice of any such determination permitting the resignation of the Administrator
shall be communicated to the Company, the PSCWV, the Indenture Trustee and each
Rating Agency at the earliest practicable time (and, if such communication is
not in writing, shall be confirmed in writing at the earliest practicable time),
and any such determination shall be evidenced by an Opinion of Counsel to such
effect delivered to the Company, the PSCWV and the Indenture Trustee
concurrently with or promptly after such notice.
 
(c)  Subject to satisfaction of the PSCWV Condition set forth in Section 7(b) of
this Administration Agreement, the Administrator may be removed by the Indenture
Trustee, as assignee of the Issuer, immediately upon written notice of
termination to the Administrator if any of the following events shall occur.
 
(i)  the Administrator defaults in the performance of any of its duties under
this Administration Agreement and, after notice of such default, fails to cure
such default within 30 days (or, if such default cannot be cured in such time,
fails to give within 30
 
2

--------------------------------------------------------------------------------


 
days such assurance of cure as shall be reasonably satisfactory to the Company
and the PSCWV); or
 
(ii)  an Insolvency Event occurs with respect to the Administrator;
 
The Administrator agrees that if an event specified in clause (ii) of this
Section 3(c) occurs, it shall give written notice thereof to the Company, the
PSCWV and the Indenture Trustee within seven days after the occurrence of such
event.
 
(d)  No resignation or removal of the Administrator pursuant to this Section 3
shall be effective until a Successor Administrator shall have been appointed by
the Company, the Rating Agency Condition shall have been satisfied with respect
to the proposed appointment, the PSCWV Condition set forth in Section 7(b) of
this Administration Agreement has been satisfied, and such Successor
Administrator shall have agreed in writing to be bound by the terms of this
Administration Agreement in the same manner as the Administrator is bound
hereunder.
 
(e)  No Administrator default may be waived without satisfaction of the PSCWV
Condition set forth in Section 7(b) of this Administration Agreement.
 
Section 4.  Action Upon Termination; Resignation or Removal. Promptly upon the
effective date of termination of this Administration Agreement pursuant to
Section 3(a), the resignation of the Administrator pursuant to Section 3(b) or
the removal of the Administrator under Section 3(c), the Administrator shall be
entitled to be paid all fees and reimbursable expenses accruing to it to the
date of such termination, resignation or removal. The Administrator shall
forthwith upon such termination pursuant to Section 3(a) deliver to the Company
all property and documents of or relating to the Collateral then in the custody
of the Administrator. In the event of the resignation of the Administrator
pursuant to Section 3(b) or the removal of the Administrator under Section 3(c),
the Administrator shall cooperate with the Company and take all reasonable steps
requested to assist the Company in making an orderly transfer of the duties of
the Administrator.
 
Section 5.  Enforcement by PSCWV. The Administrator acknowledges that the PSCWV
has authority to enforce all provisions of this Administration Agreement for the
benefit of Customers pursuant to the Financing Order to the extent permitted by
applicable Requirements of Law. Notwithstanding anything to the contrary
contained in this Administration Agreement, for the avoidance of doubt, any
right, remedy or claim to which any Customer may be entitled pursuant to this
Administration Agreement may be asserted or exercised only by the PSCWV for the
benefit of such Customer.
 
3

--------------------------------------------------------------------------------


 
Section 6.  Indemnity. (a) The Company shall indemnify the Administrator, its
shareholders, directors, officers, employees and Affiliates against all losses,
claims, damages, penalties, judgments, liabilities and expenses (including,
without limitation, all expenses of litigation or preparation therefor whether
or not the Administrator is a party thereto) which any of them may pay or incur
arising out of or relating to this Administration Agreement and the services
called for herein; provided, however, that such indemnity shall not apply to any
such loss, claim, damage, penalty, judgment, liability or expense resulting from
the Administrator’s negligence or willful misconduct in the performance of its
obligations hereunder.
 
(b)  The Administrator shall indemnify the Company and the Indenture Trustee and
their respective officers, officials, directors, managers and employees (each,
an “Indemnified Party”) against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including, without limitation, all expenses
of litigation or preparation therefor whether or not such Indemnified Party is a
party thereto) which any of them may incur as a result of the Administrator’s
gross negligence or willful misconduct in the performance of its obligations
hereunder.
 
Section 7.  Amendment. (a)  Subject to Section 7(b), this Administration
Agreement may be amended by the Administrator and the Company, with the consent
of the Indenture Trustee and the satisfaction of the Rating Agency Condition.
Promptly after the execution of any such amendment and consent, the Company
shall furnish written notification of the substance of such amendment and
consent to each of the Rating Agencies. Prior to the execution of any amendment
to this Administration Agreement, the Company and the Indenture Trustee shall be
entitled to receive and rely upon an Opinion of Counsel stating that the
execution of such amendment is authorized or permitted by this Administration
Agreement and the Opinion of Counsel referred to in Section 3.10 of the
Servicing Agreement. Subject to Section 7(b), the Company and the
Indenture Trustee may, but shall not be obligated to, enter into any such
amendment which affects their own rights, duties or immunities under this
Administration Agreement or otherwise.
 
(b)  Notwithstanding anything to the contrary in Section 7(a), no amendment or
modification of this Administration Agreement shall be effective unless the
process set forth in this Section 7(b) has been followed.
 
(i)  The PSCWV Condition. At least 16 days prior to the effectiveness of any
such amendment or modification, and after obtaining the other necessary
approvals set forth in Section 7(a), except for the consent of the Indenture
Trustee and the Environmental Control Bondholders if the consent of the
Environmental Control Bondholders is required or sought by the Indenture Trustee
in connection with such amendment or modification, the Company shall have
delivered to the PSCWV’s executive director and general counsel written
notification of any proposed amendment or modification, which notification shall
contain:
 
(A)  a reference to Case Nos. 05-0402-E-CN and 05-0750-E-PC and any other case
number under which a Financing Order has been issued;
 
4

--------------------------------------------------------------------------------


 
(B)  an Officers’ Certificate stating that the proposed amendment or
modification has been approved by all parties to this Administration Agreement;
and
 
(C)  a statement identifying the person to whom the PSCWV or its authorized
representative is to address any response to the proposed amendment or
modification or to request additional time.
 
(ii)  The PSCWV or its authorized representative shall, within 15 days of
receiving the notification complying with Section 7(b)(i) above, either:
 
(A)  provide notice of its determination that the proposed amendment or
modification will not under any circumstances have the effect of increasing the
ongoing qualified costs related to the Environmental Control Bonds,
 
(B)  provide notice of its consent or lack of consent to the person specified in
Section 7(b)(i)(C) above, or
 
(C)  be conclusively deemed to have consented to the proposed amendment or
modification,
 
unless, within 15 days of receiving the notification complying with Section
7(b)(i) above, the PSCWV or its authorized representative delivers to the office
of the person specified in Section 7(b)(i)(C) above with a written statement
requesting an additional amount of time not to exceed 15 days in which to
consider whether to consent to the proposed amendment or modification. If the
PSCWV or its authorized representative requests an extension of time in the
manner set forth in the preceding sentence, then the PSCWV shall either provide
notice of its consent or lack of consent or notice of its determination that the
proposed amendment or modification will not under any circumstances increase
ongoing qualified costs to the person specified in Section 7(b)(i)(C) above not
later than the last day of such extension of time or be conclusively deemed to
have consented to the proposed amendment or modification on the last day of such
extension of time. Any amendment or modification requiring the consent of the
PSCWV shall become effective on the later of (i) the date proposed by the
parties to such amendment or modification or (ii) the first day after the
expiration of the 15-day period provided for in this Section 7(b)(ii), or, if
such period has been extended pursuant hereto, the first day after the
expiration of such period as so extended.
 
(iii)  Following the delivery of a notice to the PSCWV by the Company under
Section 7(b)(i) above, the Company shall have the right at any time to withdraw
from the PSCWV further consideration of any notification of a proposed amendment
or modification. Such withdrawal shall be evidenced by the prompt written notice
thereof by the Company to the PSCWV, the Indenture Trustee and the Servicer.
 
(c)  For the purpose of this Section 7, an “authorized representative” of the
PSCWV means any person authorized to act on behalf of the PSCWV, as evidenced by
an Opinion of Counsel (which may be the general counsel) to the PSCWV.
 
5

--------------------------------------------------------------------------------


 
Section 8.  Successors and Assigns. This Administration Agreement may not be
assigned by the Administrator unless such assignment is previously consented to
in writing by the Company, the PSCWV and the Indenture Trustee and subject to
satisfaction of the Rating Agency Condition in respect thereof. Any assignment
with such consent and satisfaction, if accepted by the assignee, shall bind the
assignee hereunder in the same manner as the Administrator is bound hereunder.
Notwithstanding the foregoing, this Administration Agreement may be assigned by
the Administrator without the consent of the Company, the PSCWV or the Indenture
Trustee to a corporation or other organization that is a successor (by merger,
consolidation or purchase of assets) to the Administrator or to any affiliate of
the Administrator; provided that such successor corporation or other
organization executes and delivers to the Company and the PSCWV a written
agreement in which such corporation or other organization agrees to be bound
hereunder by the terms of said assignment in the same manner as the
Administrator is bound hereunder. Subject to the foregoing, this Administration
Agreement shall bind any successors or assigns of the parties hereto.
 
Section 9.  Administrator as Independent Contractor. For all purposes of this
Administration Agreement, the Administrator shall be an independent contractor
and shall not be subject to the supervision of the Company with respect to the
manner in which it accomplishes the performance of its obligations hereunder.
Unless expressly authorized by the Company, the Administrator shall have no
authority to act for or represent the Company in any way and shall not otherwise
be deemed an agent of the Company.
 
Section 10.  No Joint Venture. Nothing contained in this Administration
Agreement shall (a) constitute the Administrator and the Company as members of
any partnership, joint venture, association, syndicate, unincorporated business
or other separate entity, (b) be construed to impose any liability as such on
any of them or (c) be deemed to confer on any of them any express, implied or
apparent authority to incur any obligation or liability on behalf of the others.
 
Section 11.  Other Activities as Administrator. Nothing herein shall prevent the
Administrator or its Affiliates from engaging in other businesses or, in its
sole discretion, from acting in a similar capacity as an administrator for any
other person or entity even though such person or entity may engage in business
activities similar to those of the Company.
 
Section 12.  Assignment to Indenture Trustee. The Administrator hereby
acknowledges and consents to the mortgage, pledge, assignment and grant of a
security interest by the Company to the Indenture Trustee pursuant to the
Indenture for the benefit of the Environmental Control Bondholders of any and
all of the Company’s rights hereunder to the Indenture Trustee.
 
Section 13.  Nonpetition Covenants. Notwithstanding any prior termination of
this Administration Agreement or the Indenture, but subject to a court of
competent jurisdiction’s rights, upon application by the Company or the
Indenture Trustee, to order the sequestration and payment of Environmental
Control Revenues arising with respect to the Transferred Environmental Control
Property, notwithstanding any bankruptcy, reorganization or other insolvency
proceedings with respect to the debtor, pledgor or transferor of the Transferred
Environmental Control Property pursuant to Section 24-2-4e(k)(4) of the Statute,
the Administrator shall not, prior to the date which is one year and one day
after the termination of
 
6

--------------------------------------------------------------------------------


 
the Indenture, petition or otherwise invoke or cause the Company to invoke the
process of any court or government authority for the purpose of commencing or
sustaining a case against the Company under the federal or state bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Company or any
substantial part of the property of the Company, or ordering the winding up or
liquidation of the affairs of the Company.
 
Section 14.  GOVERNING LAW. THIS ADMINISTRATION AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF WEST VIRGINIA, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company and the Administrator have caused this
Administration Agreement to be signed by its duly authorized officers, effective
as of the date first written above.
 

        MP ENVIRONMENTAL FUNDING LLC  
   
   
    By:    /s/ Philip L. Goulding  

--------------------------------------------------------------------------------

Name:  Philip L. Goulding
Title:    Vice President

 
 
Attest:
 

/s/ David M. Feinberg    
Name:  David M. Feinberg
Title:    Vice President & Secretary
   

 

        ALLEGHENY ENERGY SERVICE CORPORATION  
   
   
    By:    /s/ David M. Feinberg  

--------------------------------------------------------------------------------

Name:  David M. Feinberg
Title:    Vice President & Secretary

 
Attest:
 

/s/ Philip L. Goulding    
Name:  Philip L. Goulding
Title:    Vice President
   

 
8

--------------------------------------------------------------------------------


 
Exhibit I
 
Duties of the Administrator
 
In accordance with the terms and conditions of the Administration Agreement
dated as of April 11, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Administration Agreement”), the Administrator
agrees to perform all its duties as Administrator under the Administration
Agreement in accordance with the terms of the Administration Agreement and
applicable Requirements of Law. In addition, the Administrator shall consult
with the Company regarding the Company’s duties under the applicable Basic
Documents. Unless otherwise notified in writing by the Company, the
Administrator shall prepare for execution by the Company, or shall cause the
preparation by other appropriate Persons of all such documents, reports,
filings, instruments, certificates and opinions as it shall be the duty of the
Company to prepare, file or deliver pursuant to any Basic Document.
 
(a)  In furtherance of the foregoing, the Administrator shall take all
appropriate action that it is the duty of the Company to take pursuant to the
Indenture including, without limitation, such of the foregoing as are required
with respect to the following matters under the Indenture:
 
(1)  the preparation of or obtaining of the documents and instruments required
for authentication of the Bonds, if any, and delivery of the same to the
Indenture Trustee as specified in Sections 2.01, 2.02, 2.04, 2.06 and 2.10 of
the Indenture;
 
(2)  the duty to keep the Bond Register and to give the Indenture Trustee notice
of any appointment of a new Bond Registrar and the location, or change in
location, of the Bond Register as specified in Section 2.05 of the Indenture;
 
(3)  the fixing or causing to be fixed of any special record date and the
notification of each affected Bondholder with respect to special record dates,
Payment Dates, and the amount of defaulted interest to be paid, if any as
specified in Section 2.08(c) of the Indenture;
 
(4)  the maintenance of an office or agency in the Borough of Manhattan, City of
New York, where the Bonds may be surrendered for registration of transfer or
exchange, and where notices and demands to or upon the Company in respect of the
Bonds and the Indenture may be served as specified in Section 3.02 of the
Indenture;
 
(5)  the duty to cause newly appointed Paying Agents, if any, to deliver to the
Indenture Trustee the instrument specified in the Indenture regarding funds held
in trust as specified in Section 3.03 of the Indenture;
 
(6)  the direction to Paying Agents to pay to the Indenture Trustee all sums
held in trust by such Paying Agents as specified Section 3.03 of the Indenture;
 
(7)  the preparation and filing of all documents and instruments necessary to
maintain the Company’s existence, good standing, rights and franchises as a
limited liability company under the laws of the State of Delaware (unless the
Company becomes, or any successor Company under the Indenture is or becomes,
organized under the laws of any other State or of the United States of America,
in which case the Administrator will prepare and file all 
 
Exh I-1

--------------------------------------------------------------------------------


 
documents and instruments necessary to maintain such Company’s existence, good
standing, rights and franchises under the laws of such other jurisdiction), as
specified in Section 3.04 of the Indenture;
 
(8)  the obtaining and preservation of the Company’s qualification to do
business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of the Indenture, the
Bonds, the Collateral and each other instrument or agreement included in the
Collateral, as specified in Section 3.04 of the Indenture;
 
(9)  the preparation of all supplements and amendments to the Indenture, filings
with the PSCWV and the Secretary of State of the State of West Virginia pursuant
to the Statute, financing statements, continuation statements, instruments of
further assurance and other instruments, in accordance with Section 3.05 of the
Indenture, necessary to protect the Collateral;
 
(10)  the preparation and filing of all documents required under the Statute
relating to the security interest in the Transferred Environmental Control
Property as specified in Section 3.05 of the Indenture;
 
(11)  the obtaining of the Opinions of Counsel and the delivery of such Opinions
of Counsel, in accordance with Section 3.06 of the Indenture, as to the
Collateral, and the annual delivery of the Officers’ Certificate and certain
other statements, in accordance with Section 3.09 of the Indenture, as to
compliance with the Indenture;
 
(12)  the identification to the Indenture Trustee in an Officer’s Certificate of
any Person with whom the Company has contracted to perform its duties under the
Indenture, as specified in Section 3.07(b) of the Indenture;
 
(13)  the annual preparation and delivery of an Officer’s Certificate to the
Indenture Trustee, Mon Power and the Rating Agencies as to compliance with
conditions and covenants under the Indenture, as specified in Section 3.09 of
the Indenture;
 
(14)  the preparation and obtaining of documents and instruments required for
the release of the Company from its obligations under the Indenture, as
specified in Section 3.11(b) of the Indenture;
 
(15)  the delivery of notice to the Indenture Trustee, Mon Power and the Rating
Agencies of each Default or Event of Default, as specified in Section 3.17 of
the Indenture;
 
(16)  the taking of all lawful action to enforce the Company’s rights under the
Transfer Agreement, the Sale Agreement and the Servicing Agreement and to compel
and secure performance by the Transferor, the Seller and the Servicer, of each
of their obligations to the Company or under the Transfer Agreement, the Sale
Agreement or the Servicing Agreement, as applicable, as specified in
Sections 3.20(a) of the Indenture;
 
(17)  the taking of all lawful action that the Indenture Trustee may request
following a default by any of the Transferor, the Seller or the Servicer, of any
of their obligations to the Company under the Transfer Agreement, the Sale
Agreement or the Servicing Agreement, as applicable, as specified in
Section 3.20(f) of the Indenture;
 
Exh I-2

--------------------------------------------------------------------------------


 
(18)  the delivery of notice to the Indenture Trustee and the Rating Agencies of
a Servicer Default under the Servicing Agreement and the taking of all
reasonable steps available to the Company to remedy such Servicer Default, as
specified in Section 3.20(g) of the Indenture;
 
(19)  the preparation of an Officers’ Certificate and an Independent Certificate
relating to (i) the satisfaction and discharge of the Indenture under
Section 4.01 of the Indenture or (ii) the exercise of the Legal Defeasance
Option or the Covenant Defeasance Option under Section 4.02 of the Indenture;
 
(20)  the delivery to a Responsible Officer of the Indenture Trustee and the
Rating Agencies, within five days after an Authorized Officer of the Company has
knowledge of the occurrence thereof, written notice in the form of an Officers’
Certificate of any event which with the giving of notice and the lapse of time
would become an Event of Default under clause (iv) of the definition of “Event
of Default” set forth in Section 5.01 of the Indenture, its status and what
action the Company is taking or proposes to take with respect thereto;
 
(21)  the furnishing to the Indenture Trustee of (i) each Record Date with
respect to each Series and (ii) three months after the last Record Date with
respect to each Series, the names and addresses of Environmental Control
Bondholders during any period when the Indenture Trustee is not the Bond
Registrar as specified in Section 7.01 of the Indenture;
 
(22)  to the extent not required to be performed by the Servicer, the
preparation and, after execution by the Company, the filing with the Indenture
Trustee of the annual reports and of the information, documents and other
reports as specified in Section 7.03 of the Indenture;
 
(23)  the notification of the Indenture Trustee if and when the Bonds are listed
on any stock exchange as specified in Section 7.04 of the Indenture;
 
(24)  the preparation, obtaining or filing of the instruments, opinions and
certificates and other documents required for the release of Collateral as
specified in Section 8.03 of the Indenture;
 
(25)  the opening of one or more segregated trust accounts in the Indenture
Trustee’s name, the preparation of Issuer Orders, and the obtaining of Opinions
of Counsel and the taking of all other actions necessary with respect to
investment and reinvestment of funds in the Collection Account as specified in
Sections 8.02 and 8.04 of the Indenture;
 
(26)  the preparation of Issuer Requests and Officers’ Certificates and the
obtaining of Opinions of Counsel and Independent Certificates, if necessary, for
the release of the Collateral as specified in Sections 8.03 and 8.04 of the
Indenture;
 
(27)  the preparation and delivery of Officers’ Certificates, Issuer Requests,
Opinions of Counsel and Independent Certificates for the release of property
from the lien of the Indenture as specified in Section 8.03(c) of the Indenture;
 
(28)  the appointment of a firm of Independent certified public accountants of
recognized national reputation for purposes of preparing and delivering the
reports or certificates
 
Exh I-3

--------------------------------------------------------------------------------


 
of such accountants required by the Indenture and the related Series Supplements
as specified in Section 8.05 of the Indenture;
 
(29)  the preparation of Issuer Orders, the obtaining of Officers’ Certificates
and Opinions of Counsel with respect to the execution of supplemental indentures
as specified in Sections 9.01 and 9.02 of the Indenture;
 
(30)  the preparation of new Bonds conforming to any supplemental indenture as
specified in Section 9.04 of the Indenture;
 
(31)  the preparation of all Officers’ Certificates, Opinions of Counsel and
Independent Certificates with respect to any requests by the Company to the
Indenture Trustee to take any action under the Indenture as specified in
Section 11.01 of the Indenture; and
 
(32)  the notification of the Indenture Trustee of any notice received by the
Company from the Environmental Control Bondholders, and the delivery of any
notices to relevant parties at the addresses specified in Section 11.04 of the
Indenture.
 
(b)  The Administrator shall also take all appropriate action that it is the
duty of the Company to take pursuant to the Issuer LLC Agreement.
 
(c)  The Administrator shall also take all appropriate action that it is the
duty of the Company to take pursuant to the Underwriting Agreement.
 
(d)  In carrying out the foregoing duties or any of its other obligations under
the Administration Agreement, the Administrator may enter into transactions with
or otherwise deal with any of its Affiliates; provided, however, that the terms
of any such transactions or dealings shall be, in the Administrator’s reasonable
opinion, no less favorable to the Company than would be available from
unaffiliated parties.
 
(e)  With respect to matters that in the reasonable judgment of the
Administrator are non-ministerial, the Administrator shall not take any action
unless the Administrator shall have notified the Company of the proposed action
and the Company shall have consented. For the purpose of the preceding sentence,
“non-ministerial matters” shall include, without limitation:
 
(1)  the amendment of, or any supplement to, the Indenture;
 
(2)  the initiation of any action, claim or lawsuit by the Company and the
compromise of any action, claim or lawsuit brought by or against the Company
(other than in connection with the collection of the Environmental Control
Charge);
 
(3)  the amendment, change or modification of the Basic Documents;
 
(4)  the appointment of successor Bond Registrars, successor Paying Agents and
successor Indenture Trustees pursuant to the Indenture or the appointment of
successor Administrators or Successor Servicers, or the consent to the
assignment by the Bond Registrar, Paying Agent or Indenture Trustee of its
obligations under the Indenture; and
 
Exh I-4

--------------------------------------------------------------------------------


 
(5)  the removal of the Indenture Trustee.
 
(f)  Notwithstanding anything to the contrary in the Administration Agreement,
the Administrator shall not be obligated to, and hereby agrees that it shall
not, take any action that the Company directs the Administrator not to take on
its behalf.
 
(g)  The Administrator shall maintain appropriate books of account and records
relating to services performed hereunder, which books of account and records
shall be accessible for inspection by the Company and the Indenture Trustee at
any time during normal business hours.
 


(h)  During the term of the Administration Agreement, the Administrator shall
make available to or provide the Company with such facilities as are necessary
to conduct the business of the Company and to comply with the terms of the Basic
Documents. Such facilities shall include office space to serve as the principal
place of business of the Company. Initially such office space will be located at
2215-B Renaissance Drive, Suite #5, Las Vegas, Nevada 89119. All facilities
provided to the Company hereunder shall be provided without warranty of any
kind.
 
Exh I-5

--------------------------------------------------------------------------------


 
Table of Contents
 

           
Page
                 
Section 1.
   
Duties of Administrator; Management Services
   
1
                 
Section 2.
   
Compensation
   
1
                 
Section 3.
   
Terms of the Agreement; Resignation and Removal of Administrator
   
2
                 
Section 4.
   
Action Upon Termination; Resignation or Removal
   
3
                 
Section 5.
   
Enforcement by PSCWV
   
3
                 
Section 6.
   
Indemnity
   
4
                 
Section 7.
   
Amendment
   
4
                 
Section 8.
   
Successors and Assigns
   
6
                 
Section 9.
   
Administrator as Independent Contractor
   
6
                 
Section 10.
   
No Joint Venture
   
6
                 
Section 11.
   
Other Activities as Administrator
   
6
                 
Section 12.
   
Assignment to Indenture Trustee
   
6
                  Section 13.    
Nonpetition Covenants
      6                  
Section 14.
   
GOVERNING LAW
   
7
                 
Appendix A
   
Master Definitions
       

 
i

--------------------------------------------------------------------------------

